In an action to recover a real estate brokerage commission earned in pursuance of a written agreement between the parties, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Rockland County, entered July 17, 1964, which granted plaintiff’s motion for summary judgment and awarded him the amount demanded in the complaint. Order and judgment affirmed, with $10 costs and disbursements. In our opinion, the defendant failed to raise a triable issue of fact. Beldoek, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.